 



Exhibit 10.1
FIRST AMENDMENT TO CREDIT AGREEMENT
THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
March 30, 2007, is between HOME SOLUTIONS OF AMERICA, INC., a Texas corporation
(the “Borrower”), each of the Lenders that is a signatory hereto (individually,
together with its successors and assigns, a “Lender”, and collectively the
“Lenders”), and TEXAS CAPITAL BANK, N.A., a national banking association (in its
individual capacity, “TCB”), and as administrative agent for the Lenders (in
such capacity, together with its successors in such capacity, the
“Administrative Agent”).
R E C I T A L S:
A. Borrower, Administrative Agent and Lenders entered into that certain Credit
Agreement dated November 1, 2006 (as may be amended, modified or supplemented
from time to time, the “Agreement”), pursuant to which Lenders made revolving
credit loans and term loans available to Borrower under the terms and provisions
stated therein.
B. Borrower has requested an amendment of certain provisions of the Agreement.
C. Borrower, Administrative Agent and Lenders now desire to amend the Agreement,
subject to the performance and observance in full of each of the covenants,
terms and conditions as herein set forth herein.
NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable considerations, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
ARTICLE I
Definitions
Section 1.1 Definitions. Capitalized terms used in this Amendment, to the extent
not otherwise defined herein, shall have the same meaning as in the Agreement,
as amended hereby.
ARTICLE II
Amendment to Agreement
Section 2.1 Amendments to Section 1.1 (Definitions). (a) The definition of
“Borrowing Base” found in Section 1.1 of the Agreement is amended and restated
in its entirety to read as follows:
“Borrowing Base” means, at any time based on the current Borrowing Base Report,
an amount equal to the sum of (a) until the Increase Trigger Date and on
January 1, 2008 and thereafter 80% of the value of Eligible Accounts Receivable,
and from the Increase Trigger Date through December 31, 2007 85% of the value of
Eligible Accounts Receivable plus (b) 50% of the value of Eligible Poe
Receivables, plus (c) the lesser of (i) $5,000,000 and (ii) 50% of the value of
Eligible Inventory.
First Amendment to Credit Agreement

 

- 1 -



--------------------------------------------------------------------------------



 



(b) The definition of “Current Ratio” found in Section 1.1 of the Agreement is
amended by inserting at the end of the definition the following sentence:
In addition, Subordinated Debt will not be included in current liabilities.
(c) The following definition is added, in alphabetical order, to Section 1.1 of
the Agreement:
“Increase Trigger Date” means March 31, 2007 provided that (a) the
Administrative Agent receives a field audit of the Collateral and systems of the
Borrower and the Guarantors from Freed Maxick satisfactory to it and the
Majority Lenders and (b) the Borrower delivers to the Administrative Agent and
the Lenders the initial monthly Borrowing Base Report contemplated in
Section 7.1(e) hereof.
Section 2.2 Amendment to Section 2.1(b)(iii) (Interest). The parties have agreed
that the interest rate on Revolving Credit Advances shall remain at the Base
Rate minus 0.25 percentage points through December 31, 2007; consequently, the
first sentence of Section 2.1(b)(iii) of the Agreement is amended and restated
in its entirety to read as follows:
The unpaid principal amount of the Revolving Credit Advances shall, subject to
the following sentence, bear interest (A) for the period beginning with the
first Advance through and including December 31, 2007, at the Base Rate minus
0.25 percentage points and (B) at all times thereafter, at the Base Rate minus
0.50 percentage points.
Section 2.3 Amendment to Section 2.1(c)(iii) (Interest). The parties have agreed
that the interest rate on the unpaid principal amount of the Term Loan shall
remain at the Base Rate minus 0.25 percentage points through December 31, 2007;
consequently, the first sentence of Section 2.1(c)(iii) of the Agreement is
amended and restated in its entirety to read as follows:
The unpaid principal amount of the Term Loan shall, subject to the following
sentence, bear interest (A) for the period beginning with the first Advance
through and including December 31, 2007, at the Base Rate minus 0.25 percentage
points and (B) at all times thereafter, at the Base Rate minus 0.50 percentage
points.
Section 2.4 Amendment to Section 7.1(e) (Borrowing Base Report). The parties
have agreed that advances shall be governed by a monthly Borrowing Base Report;
consequently, Section 7.1(e) of the Agreement is amended and restated in its
entirety to read as follows:
First Amendment to Credit Agreement

 

- 2 -



--------------------------------------------------------------------------------



 



(e) Borrowing Base Report. As soon as available, and in any event within 50 days
after the end of each calendar quarter until the Increase Trigger Date and
within 30 days after the end of each month after the Increase Trigger Date, a
Borrowing Base Report, certified by the chief financial officer of the Borrower,
which Borrowing Base Report shall be accompanied by the details of calculation
thereof and by an accounts receivable aging summary and detailed aging reports,
in each case by entity, and shall be based upon publicly available financial
information contained in the Borrower’s Form 10-K and Form 10-Q reports, as
applicable and such other non-public information as may be necessary to
accurately report the Borrowing Base in detail;
Section 2.5 Amendment to Section 9.3 (Maximum Leverage Amount). The parties have
agreed that the maximum leverage amount shall increase for the period beginning
January 1, 2007 through December 31, 2007; consequently, Section 9.3 of the
Agreement is amended and restated in its entirety as follows:
Section 9.3 Maximum Leverage Amount. The Borrower will not allow total Debt,
including Letter of Credit Liabilities, to exceed (a) at any time prior to
December 31, 2006, Free Cash Flow of the Borrower and Subsidiaries for the
preceding two calendar quarters times two and one half (2.5) minus (i) Aged
Receivables plus (ii) Aged Accounts Receivable Reserves; (b) from January 1,
2007 through December 31, 2007, Free Cash Flow of the Borrower and Subsidiaries
for the preceding two calendar quarters times three (3) minus (i) Aged
Receivables plus (ii) Aged Accounts Receivable Reserves; and (c) at all times
from and after January 1, 2008, Free Cash Flow of the Borrower and Subsidiaries
for the preceding two calendar quarters times two (2) minus (i) Aged Receivables
plus (ii) Aged Accounts Receivable Reserves.
Section 2.6 Amendment to Exhibit A (Borrowing Base Report). On the Increase
Trigger Date, Exhibit A to the Agreement is hereby amended, and all the
references in the Loan Documents to Exhibit A are hereby deemed to be references
to the attached Exhibit A.
Section 2.7 Amendment to Exhibit B (Compliance Certificate). Exhibit B to the
Agreement is hereby amended, and all the references in the Loan Documents to
Exhibit B are hereby deemed to be references to the attached Exhibit B.
ARTICLE III
Conditions Precedent
Section 3.1 Conditions. This Amendment shall be effective upon the satisfaction
of the following conditions precedent:
(a) Administrative Agent shall have verified or received all of the following
(in the case of documents, each dated or verified not later than (unless
otherwise indicated) the date of this Amendment, in form and substance
satisfactory to Administrative Agent):
First Amendment to Credit Agreement

 

- 3 -



--------------------------------------------------------------------------------



 



(i) This Amendment duly executed by Borrower, Administrative Agent and Lenders.
(ii) Payment by Borrower of a $100,000.00 amendment fee.
(iii) Receipt by the Administrative Agent of a backlog report, in such detail as
the Administrative Agent may require, of projects currently in progress and of
progress billings.
(iv) Receipt of a company-wide accounts receivable aging summary, in form and in
such detail acceptable to the Administrative Agent.
(v) Receipt of billing, accounts receivable and accounts payable agings for the
Eligible Poe Receivables related to the del Mar and Vista projects, in form and
in such detail acceptable to the Administrative Agent.
(vi) Receipt of quarterly budget and projections reports for 2007, in form and
in such detail acceptable to the Administrative Agent.
(vii) Receipt of an opinion of Borrower’s counsel satisfactory to the
Administrative Agent.
(viii) Such additional documents, instruments and information as Administrative
Agent or its legal counsel, Winstead PC, may reasonably request.
(b) The representations and warranties contained herein and in all other Loan
Documents, as amended hereby, shall be true and correct in all material respects
as of the date hereof as if made on the date hereof.
(c) After giving effect to this Amendment, no Event of Default shall have
occurred and be continuing and no event or condition shall have occurred and be
continuing that with the giving of notice or lapse of time or both would be an
Event of Default.
(d) All corporate proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments, and other legal
matters incident thereto shall be reasonably satisfactory to the Administrative
Agent and its legal counsel, Winstead PC.
ARTICLE IV
Ratifications, Representations and Warranties
Section 4.1 Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Agreement and except as expressly modified and superseded by this Amendment,
the terms and provisions of the Agreement are ratified and confirmed and shall
continue in full force and effect. Borrower and Lenders agree that the Agreement
as amended hereby shall continue to be legal, valid, binding and enforceable in
accordance with its terms.
First Amendment to Credit Agreement

 

- 4 -



--------------------------------------------------------------------------------



 



Section 4.2 Representations and Warranties. Borrower hereby represents and
warrants to Lenders that (i) the execution, delivery and performance of this
Amendment and any and all other Loan Documents executed and/or delivered in
connection herewith have been authorized by all requisite organizational action
on the part of Borrower and will not violate the organizational documents of
Borrower, (ii) the resolutions delivered in connection with the Agreement remain
in full force and effect; (iii) after giving effect to this Amendment, the
representations and warranties contained in the Agreement, as amended hereby,
and any other Loan Document are true and correct in all material respects and as
of the date hereof as though made on and as of the date hereof, (iv) after
giving effect to this Amendment, no Event of Default has occurred and is
continuing and no event or condition has occurred and is continuing that with
the giving of notice or lapse of time or both would be an Event of Default,
(v) after giving effect to this Amendment, Borrower is in full compliance in all
material respects with all covenants and agreements contained in the Agreement
as amended hereby, and (vi) it has read, understood and will comply with the
restrictions on payments contained in the subordination agreements relating to
the Subordinated Debt, which restrictions prohibit, among other things, payment
while an Event of Default exists.
ARTICLE V
Miscellaneous
Section 5.1 Reference to the Agreement. Each of the Loan Documents, including
the Agreement and any and all other agreements, documents or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Agreement as amended hereby, are hereby amended so that any
reference in such Loan Documents to the Agreement shall mean a reference to the
Agreement as amended hereby.
Section 5.2 Expenses of Administrative Agent; Etc. As provided for in the
Agreement, Borrower agrees to pay on demand all reasonable costs and expenses
incurred by Administrative Agent in connection with the preparation,
negotiation, and execution of this Amendment, and the other Loan Documents
executed pursuant hereto and any and all matters related to the Loan Documents
including, without limitation, the reasonable fees and expenses of
Administrative Agent’s legal counsel, and all reasonable costs and expenses
incurred by Administrative Agent (including legal fees and expenses) in
connection with the administration of the Loan Documents and the enforcement or
preservation of any rights under the Agreement, as amended hereby, or any other
Loan Documents.
Section 5.3 Severability. Any provisions of this Amendment held by court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provisions so held to be invalid or unenforceable.
First Amendment to Credit Agreement

 

- 5 -



--------------------------------------------------------------------------------



 



Section 5.4 Applicable Law. This Amendment and all other Loan Documents executed
pursuant hereto shall be governed by and construed in accordance with the laws
of the State of Texas.
Section 5.5 Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of Lenders and Borrower and their respective successors and
assigns.
Section 5.6 Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original
but all of which when taken together shall constitute one and the same
instrument.
Section 5.7 Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
Section 5.8 NO ORAL AGREEMENTS. THIS AMENDMENT AND ALL OTHER INSTRUMENTS,
DOCUMENTS AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION HEREWITH REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES, AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[Intentionally Left Blank; Signature Page Follows]
First Amendment to Credit Agreement

 

- 6 -



--------------------------------------------------------------------------------



 



EXECUTED as of the day and year first above written.

              BORROWER:
 
            HOME SOLUTIONS OF AMERICA, INC.
 
       
 
  By:   /s/ Jeffrey M. Mattich
 
       
 
      Jeffrey M. Mattich
 
      Chief Financial Officer
 
            ADMINISTRATIVE AGENT:
 
            TEXAS CAPITAL BANK, N.A.
 
       
 
  By:   /s/ Ronald K. Baker
 
       
 
      Ronald K. Baker
 
      Executive Vice President

First Amendment to Credit Agreement — Signature Page

 

 



--------------------------------------------------------------------------------



 



              LENDERS:
 
            TEXAS CAPITAL BANK,     NATIONAL ASSOCIATION,     as Lender
 
       
 
  By:   /s/ Ronald K. Baker
 
       
 
      Ronald K. Baker
 
      Executive Vice President
 
            Address for Notices:     2100 McKinney Avenue, Suite 900     Dallas,
TX 75201     Phone No.: (214) 932-6665     Fax No.: (214) 932-6604    
Attention: Ronald K. Baker     e-mail: ron.baker@texascapitalbank.com

First Amendment to Credit Agreement — Signature Page

 

 



--------------------------------------------------------------------------------



 



              AMEGY BANK, N.A.,     as Lender
 
       
 
  By:   /s/ Stephanie Flores
 
       
 
      Stephanie Flores
 
      Vice President
 
            Address for Notices:     1807 Ross Avenue, Suite 400     Dallas,
Texas 75201     Phone No.: (214) 754-9437     Fax No.: (214) 754-6640    
Attention: Stephanie Flores     e-mail: Stephanie.flores@amegybank.com

First Amendment to Credit Agreement — Signature Page

 

 



--------------------------------------------------------------------------------



 



              BANK OF OKLAHOMA, NA,     as Lender
 
       
 
  By:   /s/ David Lamb
 
       
 
      David Lamb
 
      Senior Vice President, Lending Officer
 
            Address for Notices:     P.O. Box 2300, 8th Floor     Tulsa,
Oklahoma 74192     Phone No.: (918) 588-8685     Fax No.: (918) 295-0400    
Attention: David Lamb     e-mail: dlamb@bokf.com

First Amendment to Credit Agreement — Signature Page

 

 



--------------------------------------------------------------------------------



 



              COMPASS BANK,     as Lender
 
       
 
  By:   /s/ Key Coker
 
       
 
      Key Coker
 
      Executive Vice President
 
            Address for Notices:     8080 North Central Expressway, Suite 250  
  Dallas, Texas 75206     Phone No.: (214) 706-8044     Fax No.: (214) 346-2746
    Attention: Key Coker     e-mail: key.coker@compassbank.com

First Amendment to Credit Agreement — Signature Page

 

 